DETAILED ACTION

Claim Rejections - 35 USC § 112
Claim 39 limitation “means for” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-19, 29 and 31-40 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zarifi (US Pub. 2020/0221405, Provisional application 62788165 filed on Jan 4, 2019).
Regarding claims 1, 29 and 31-40, Zarifi discloses an apparatus for wireless communication at a user equipment (UE) comprising: 
one or more transceivers (par.0138, 0155, fig.3A element 202); 
one or more memory (fig. 3A element 208); and 

determine that a reference signal is associated with a positioning procedure to identify a geographic location of the UE (par.004-007 “determining the location of the UE”, reference signals received from/transmitted to the UEs”, “These reference signal are used in the process of determining the location of the UE”); 
determine, based at least in part on determining that the reference signal is associated with the positioning procedure, an absence of a first parameter associated with a transmit power for transmitting the reference signal (par.0125 “a PL RS resource is configured and transmitted from the serving cell/TRP……cannot be used to calculate the path loss…for a neighboring cell/TRP or a NR LMU that is not integrated with the serving cell…..in the coverage area of a neighboring cell are typically located farther than the serving cell with respect to the UE”, par. 0126 “PUSCH power….should be decodable at the serving cell.  This can be problematic….TRPs that do not belong to the serving cell”); 
determine, based at least in part on the absence of the first parameter (par.113 “a problem with this regard to multi-cell…..that when the SRS needs to be received by TRPs in non-serving cells……it is useless to transmit the RS resource from a serving cell”, par.0125), the transmit power (par.0129-0130 “Solution to this issue will be addressed……a SRS spatial domain transmission filter”, par.0132 “the UE is configured to receive a reference sign for SRS spatial domain transmission filter that is sent from non-serving cells”, par.0133 “a UE obtains downlink pathloss estimate and can use it to 
transmit, via the one or more transceivers and during the positioning procedure, the reference signal according to the transmit power (par.0133 “The pathloss estimate based on such a pathloss reference signal can then be used to transmit SRS with an appropriate power toward the intended destination”).  
Regarding claims 2 and 31, Zarifi discloses establish a connection with a serving cell (par.0159-0160 “the base station 170……..transmitter 252…receiver 254……those described above in connection to the ED 110”); and to determine the transmit power (par.019-020), receive an indication of the transmit power from the serving cell, wherein the transmit power is associated with a non-serving cell (par.019-020, par.037, par.0109).  
Regarding claims 3 and 32, Zarifi discloses the first parameter corresponds to a target received power at the non-serving cell; the indication of the transmit power comprises a first value of the first parameter (par.021, par.029 “PCID of the cell transmitting the SS/PBCH block”); and to determine the transmit power, the one or more processors are configured to cause the apparatus to calculate the transmit power based at least in part on the first value (par.033).  
Regarding claims 4 and 33, Zarifi discloses the first parameter corresponds to a reference path loss associated with a signal degradation between the UE and the non-
Regarding claims 5 and 34, Zarifi discloses transmit the reference signal to the non-serving cell with the transmit power (par.037 “SRS…a non-serving cell…using a transmit power”).  
Regarding claims 6 and 35, Zarifi discloses determine a maximum transmit power associated with the UE; and set the transmit power to the maximum transmit power (par.0376 PCMAX,f,c(i), par.0520).  
Regarding claims 7 and 36, Zarifi discloses determine identify a maximum target received power at a serving cell (par.0109 “the signal is strongest and associate that direction with the TRP of the serving cell”); and calculate the transmit power based at least in part on the maximum target received power (par.0112 “the UE may transmit the target SRS”, par.0118 “SRS transmission power”).  
Regarding claims 8 and 37, Zarifi discloses establish a connection with a serving cell (par.0142 “to enable access to any other base station”); receive a message from a non-serving cell (par.024 “DL RS configuration information from…..a non-serving cell”, par.025 “the DL RS is a SS/PBCH block”); determine a first value of the first parameter 
Regarding claims 9 and 38, Zarifi discloses the apparatus to receive the message in a master information block from the non-serving cell (par.037 “SS/PBCH block used obtaining a Master Information Block”, par.041 “the SS/PBCH block from the non-serving cell”, par.0266).  
Regarding claim 10, Zarifi discloses determine a target received power associated with an uplink shared channel transmission to a serving cell; increase the target received power by an offset amount; and to determine the transmit power (par.0119 “tpc-Accumulation”, par.0120 “PUSCH power control adjustment, calculate the transmit power based at least in part on the increased target received power (par.0119, 0126, 0387 “the TRP in the non-serving cell transmits PL RS….receives a target SRS….with the transmission power”, par.0388).  
Regarding claim 11, Zarifi discloses receive an explicit indication that the reference signal is associated with the positioning procedure (par.004 “determining the location of the UE….for receiving/transmitting wireless signal such as reference signals”, par.011-012, 037, par.0126, 0133).  
Regarding claim 12, Zarifi discloses receive a positioning report configuration associated with the reference signal or an indication that the reference signal is an uplink reference signal associated with a downlink positioning reference signal (PRS) (par.0153 “a TRP send….also known as reference signal….report it back to the network….The TRP reports….uplink SRS sequence to the network”).  

Regarding claim 14, Zarifi discloses determine that the reference signal is not for supporting communications between the UE and the base station (par.004 “These reference signals are used in the process of determining the location of the UE….. NR LMU are not configured to directly communicate data or control channels to the UE”).  
Regarding claim 15, Zarifi discloses determine an absence of information regarding whether the positioning procedure comprises transmission of the reference signal to a serving cell, to a non-serving cell, or to both the serving cell and the non-serving cell (fig. 6).  
Regarding claim 16, Zarifi discloses determine that the positioning procedure comprises transmission of the reference signal to a non-serving cell (par.0115 “send the SRS signal to the TRPs of the non-serving cell”. 
Regarding claim 17, Zarifi discloses receive, from a serving cell, a cell identifier or a sequence identifier associated with the non-serving cell (par.054 “a physical cell identifier of the cell transmitting the SS/PBCH block”, par.057 “SS/PBCH block from the non-serving cell network device”).  

Regarding claim 19, Zarifi discloses  the spatial relationship information comprises a direction of a transmit beam towards the non-serving cell (par.0107 “spatial domain transmission filter defines the directionality of the signal (e.g., beamforming parameters) and enables UE to send the SRS in the direction of the TRPs of the non-serving cell”).  
Regarding claim 39, Zarifi discloses everything as claim 1 above.  More specifically Zarifi discloses means for (par.024 “instructions that …..receive, by the UE, downlink DL reference signal…and transmit”, par.050).
Regarding claim 40, Zarifi discloses everything as claim 1 above.  More specifically Zarifi discloses a non-transitory computer-readable medium (par.0158 “ED 110.  For example, the memory 208 could store software instruction”).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Tu Nguyen whose telephone number is (571)272-7883.  The examiner can normally be reached on 8AM-5PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  


	/TU X NGUYEN/           Primary Examiner, Art Unit 2642